 

Case 5:20-cv-02299-EGS Document 44-1 Filed 07/02/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LIBERTARIAN PARTY OF
PENNSYLVANIA, et al.

Plaintiffs,
Case No: 5:20-cv-2299
vs.

TOM WOLF, in his official capacity as
Governor of the Commonwealth of
Pennsylvania, et al.

Judge Smith

Defendants.

Nm eee ee eee ee ee le Se “SS SS

DECLARATION OF MARC BOZZACCO
(pursuant to 28 U.S.C. §1746)

I, Mare Bozzacco, a resident of Pennsylvania and a member of the Libertarian
Party of Pennsylvania (LPPA), hereby declare under oath and subject to the penalty of

perjury that the following is true and correct to the best of my knowledge:

e On Saturday, June 27, 2020, I went to Fort Washington State Park in

Montgomery County, Pennsylvania to collect signatures on nomination papers
for Libertarian Party of Pennsylvania candidates to be placed on the November

2020 General Election Ballot.

e J have collected signatures in Fort Washington State Park in the past — without

1 zi?

We
Case 5:20-cv-02299-EGS Document 44-1 Filed 07/02/20 Page 2 of 2

incident — for candidates looking to be placed on the 2018 General Election

Ballot.

e Prior to collecting signatures on June 27, 2020, I purchased pens, hand

sanitizer and disinfecting wipes to take with me.

e JI was collecting signatures with five other individuals associated with the

Libertarian Party of Pennsylvania.

e We were collecting signatures for approximately three hours.

e I have estimated that there were at least 100 people in the park that day, but

likely more than 100.

e People in the park were hesitant to talk to us. Most people walked away and

would not engage in a conversation.

e After approximately three hours of trying to collect signatures, a park ranger

approached us and told us we were not permitted to petition for signatures, so

we left.

e Among the five people, we collectively obtained just twelve signatures over

the course of three hours.

Executed on June 30, 2020. MARE Bo2Z24ec0

Vere 2224 <e00 6/30/20

 
